In an action to recover damages for personal injuries, the Suffolk County Department of Social Services appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Rossetti, J.), dated November 17, 1994, as, upon reargument, adhered to its original determination contained in an order and judgment (one paper) entered September 2, 1994, granting the plaintiff’s application to establish a supplemental needs trust with the settlement proceeds before satisfying a Medicaid lien.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly held that the satisfaction of a pre-existing Medicaid lien is not a precondition to the funding of a supplemental needs trust which conforms to Social Services Law § 366 (2) (b) (2) (iii) (see, Cricchio v Pennisi, 220 AD2d 110 [decided herewith]). Bracken, J. P., Sullivan, Santucci and Krausman, JJ., concur. [See, 162 Misc 2d 530, 587.]